Citation Nr: 9909420	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death. 

2. Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This 
case was previously remanded to the RO in December 1997.  The 
veteran's case has since been transferred to the jurisdiction 
of the Medical and Regional Office Center (M&ROC) in Sioux 
Falls, South Dakota.

This issue of basic eligibility for Dependents' Educational 
Assistance will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1. The veteran died in March 1977 from generalized 
carinomatosis due to or as a consequence of carcinoma of 
the urinary bladder which was first diagnosed in September 
1969.

2. The veteran's urinary bladder carcinoma had its onset 
within one year of his separation from active duty service 
in February 1968.


CONCLUSION OF LAW

Incurrence of the cause of the veteran's death, carcinoma of 
the bladder, in wartime service is presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse may be eligible for dependency and 
indemnity compensation (DIC).  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (1998).  A veteran's death is due to a 
service-connected disability when evidence establishes that 
such disability was either the principal or a contributing 
cause of death.  See 38 C.F.R. § 3.312.  A claim for DIC is 
treated as a new claim (see 38 C.F.R. § 20.1106 (1998); 
therefore, the claim must be well grounded.  Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  The Board finds that the 
appellant's claim is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Under the provisions of 38 C.F.R. § 3.303(d) (1998), service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  When, after consideration of all the 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991).

The veteran's death certificate states that he died on March 
[redacted], 1977, and that the immediate cause of his death was 
carcinomatosis due to or as a consequence of carcinoma of the 
urinary bladder.  The terminal hospitalization records from 
the VA Hospital in North Chicago, Illinois, state that the 
veteran presented with acute abdominal pain on February 17, 
1977, and that while in the hospital he gave a history of 
bladder problems from 1965 to the time of first diagnosis of 
bladder cancer in 1969.  At the time of his death, service 
connection had not been established for any disability.

The appellant contends that the veteran's urinary bladder 
carcinoma causing his demise had its onset while he was on 
active duty service.  The veteran's service medical records 
are negative for any evidence of bladder carcinoma.  
Specifically, the veteran's urinalysis upon separation from 
service was negative for hematuria.  

The appellant has submitted a letter from Dr. James W. 
Faulkner stating that his office, specializing in urological 
disorders, had reviewed the veteran's records and concluded 
that it was quite likely that the his tumor removed in 1969 
began its development before February 1969.  The physician 
hedged his opinion by adding that it was impossible to be 
certain, as the rate of tumor growth was unknown.  However, 
the physician did conclude by opining that given the size of 
the tumor it was probable that the tumor started before 
February 1969.

According to 38 U.S.C.A. §1112(a)(1), a chronic disease, 
which includes malignant tumors, when manifest during service 
or to a degree of 10 percent or more within a one-year 
presumption period following service, shall be considered to 
have been incurred in or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during the period of service.  See also 38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the present case, the record contains private medical 
reports, including a pathology report, showing bladder 
carcinoma as early as September 1969, 18 months following the 
veteran's separation from service and 7 months following the 
expiration of the one-year presumptive period for that 
disease.  The opinion from Dr. Faulkner, although far from 
definitive, provides some competent medical evidence that 
such urinary bladder cancer had its onset before February 
1969, within the one-year presumptive period.  The Board 
notes that Dr. Faulkner posited that because the cancer 
growth rate was unknown it was impossible to say with 
certainty when the removed tumor actually began, however, his 
opinion is some evidence of the existence of the cancer 
neoplasm within the applicable one-year post-service period.  
In light of this opinion and the terminal hospitalization 
records which show complaints of bladder problems since 1965, 
the Board is of the opinion that the evidence is at least in 
equipoise and, thus, with resolution of reasonable doubt in 
the appellant's favor, supports the claim for entitlement to 
service connection for the cause of the veteran's death on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1310, 107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


REMAND

Having granted service connection for the cause of the 
veteran's death, the issue of whether the veteran's 
dependents are entitled to educational benefits can now be 
addressed.  However, before that matter can be decided, the 
Board is of the opinion that further development is in order, 
as the nature of the appellant's claim for dependents' 
educational benefits needs to be clarified.

In light of these circumstances, the Board is of the opinion 
that further M&ROC actions are warranted.  Accordingly, the 
case is REMANDED to the M&ROC for the following actions:

1. The M&ROC should contact the appellant 
and request that she clarify for whom 
she seeks educational benefits under 
Chapter 35.  The M&ROC should request 
any further documentation in support 
of this claim.

2. The M&ROC should then undertake any 
further indicated development in light 
of the grant of service connection for 
the cause of the veteran's death and 
readjudicate the claim for entitlement 
to basic eligibility for Dependents' 
Educational Assistance under Chapter 
35, Title 38, United States Code. 

3. If basic eligibility for Dependents' 
Educational Assistance under Chapter 
35, Title 38, United States Code, is 
not granted to the appellant's 
satisfaction, the M&ROC should issue a 
supplemental statement of the case and 
the appellant and her representative 
should be provided with a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the M&ROC.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 






- 6 -


